    Case 3:20-cv-03316-C Document 1 Filed 11/04/20                      Page 1 of 12 PageID 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 DOUGLAS L. DAVIS                                       §
                                                        §
 VS.                                                    §            CIVIL ACTION NO.
                                                        §            ___________________
 WAL-MART STORES, INC.,                                 §            JURY
 WALMART STORES TEXAS, LLC                              §
 and ANGELA JOHNSON                                     §


                                        NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Defendants Walmart Inc. (formerly known as Wal-Mart Stores, Inc.) and Wal-Mart Stores

Texas, LLC (collectively “Wal-Mart”) file this Notice of Removal pursuant to 28 U.S.C. §§ 1441

and 1332.

                                        I.     INTRODUCTION

         1.     Pursuant to 28 U.S.C. § 1441, et seq., this civil action is removed from the 95th Judicial

District Court of Dallas County, Texas, where this matter was pending under Cause No. DC-20-14392

in a matter styled Douglas L. Davis vs. Wal-Mart Stores, Inc., Wal-Mart Stores Texas, LLC and

Angela Johnson (the “State Court Action”).

                                  II.        NATURE OF THE SUIT

         2.     This is a premises liability/negligence lawsuit alleging personal injury resulting

from claims of negligence against Defendants. Plaintiff’s First Amended Petition pp. 2-4.

         3.     Plaintiff Douglas L. Davis alleges that on December 28, 2018, he was injured when

he was knocked to the ground during a robbery at Defendant’s store by two unnamed criminal

assailants. Id. at p. 2.




NOTICE OF REMOVAL                                                                                  PAGE 1
409320
    Case 3:20-cv-03316-C Document 1 Filed 11/04/20                      Page 2 of 12 PageID 2




         4.    Plaintiff brought a premises liability/negligence claim against Wal-Mart and

Defendant Angela Johnson in the 95th Judicial District Court of Dallas County, Texas. Id. at pp.

2-4.

         5.    Plaintiff asserts claims of negligence as to Angela Johnson for actions as an employee

within the course and scope of her employment with Wal-Mart. See Plaintiff’s First Amended

Petition pp. 3 (whereby Plaintiff admits “Defendant Walmart, [and] it’s agents, servants and

employees, who (at all times) were acting in the course and scope of their employment.”

(emphasis added).

         6.    Plaintiff seeks damages in excess of $1,000,000. Id. at p. 1.

                             III.    TIMELINESS OF REMOVAL

         7.    Plaintiff commenced this lawsuit by filing his Original Petition on October 1, 2020.

Defendant Wal-Mart Stores, Inc. accepted service on October 5, 2020 through its agent, CT

Corporation. Defendant Johnson accepted personal service on October 9, 2020. Plaintiff filed his

First Amended Petition on October 27, 2020 adding Wal-Mart Stores Texas, LLC as a Defendant.

Thus, removal is timely as this Notice is filed within 30 days after Defendant received the initial

pleadings.

                       IV.    BASIS FOR REMOVAL JURISDICTION

         8.    Removal is proper under 28 U.S.C. §§ 1441 and 1332 because there is complete

diversity of citizenship between Plaintiff and Defendants [exclusive of Johnson, discussed below],

and the amount in controversy exceeds $75,000, exclusive of interest and costs.

         9.    Plaintiff is now and was at the time of the filing of this action a legal Texas resident

residing and domiciled in Dallas, Dallas County, Texas. Plaintiff’s First Amended Petition p. 2.

Accordingly, for diversity purposes, Plaintiff is a citizen of Texas.




NOTICE OF REMOVAL                                                                               PAGE 2
409320
    Case 3:20-cv-03316-C Document 1 Filed 11/04/20                  Page 3 of 12 PageID 3




         10.   Plaintiff sued and served Wal-Mart Stores, Inc. Wal-Mart Stores, Inc. changed its

name to Walmart Inc. Walmart Inc. (formerly known as Wal-Mart Stores, Inc.) is a Delaware

Corporation with its principal place of business in Arkansas. However, the correct corporate

entity/Defendant is Wal-Mart Stores Texas, LLC. Wal-Mart Stores Texas, LLC is now and was

at the time of the filing of this action a Delaware Limited Liability Company with its principal

place of business in Arkansas. The citizenship of an LLC is the same as the citizenship of all its

members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Wal-Mart Real

Estate Business Trust is the sole member of Wal-Mart Stores Texas LLC. Wal-Mart Real Estate

Business Trust is a statutory business trust organized under the laws of Delaware with its principal

place of business in Arkansas. Wal-Mart Property Co. is the sole trustee of Wal-Mart Real Estate

Business Trust. Wal-Mart Property Co. is a Delaware corporation with its principal place of

business in Arkansas. Wal-Mart Stores East, LP is the sole owner of Wal-Mart Property Co. Wal-

Mart Stores East, LP is a Delaware Limited Partnership with its principal place of business in

Arkansas. WSE Management, LLC is the general partner, and WSE Investment, LLC is the limited

partner of Wal-Mart Stores East, LP. WSE Management, LLC and WSE Investment, LLC are

both Delaware Limited Liability Companies with their principal place of business in Arkansas.

The sole member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores East,

LLC. Wal-Mart Stores East, LLC is a limited liability company organized under the laws of the

State of Arkansas with its principal place of business in Arkansas. Walmart Inc. is the sole owner

of Wal-Mart Stores East, LLC. Walmart Inc. is a Delaware Corporation with its principal place of

business in Arkansas. The Fifth Circuit has also previously recognized Wal-Mart Stores Inc. is a

citizen of Delaware with its principal place of business in Arkansas. Gebbia v. Wal-Mart Stores,




NOTICE OF REMOVAL                                                                            PAGE 3
409320
    Case 3:20-cv-03316-C Document 1 Filed 11/04/20                Page 4 of 12 PageID 4




Inc., 233 F.3d 880 (5th Cir. 2000). Accordingly, for diversity purposes, Wal-Mart is a citizen of

Delaware or Arkansas.

         11.   Plaintiff also sued and served Wal-Mart Stores Texas, LLC. Defendant Wal-Mart

Stores Texas, LLC is now and was at the time of the filing of this action a Delaware Limited

Liability Company with its principal place of business in Arkansas. The citizenship of an LLC is

the same as the citizenship of all its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077,

1080 (5th Cir. 2008). Wal-Mart Real Estate Business Trust is the sole member of Wal-Mart Stores

Texas LLC. Wal-Mart Real Estate Business Trust is a statutory business trust organized under the

laws of Delaware with its principal place of business in Arkansas. Wal-Mart Property Co. is the

sole trustee of Wal-Mart Real Estate Business Trust. Wal-Mart Property Co. is a Delaware

corporation with its principal place of business in Arkansas. Wal-Mart Stores East, LP is the sole

owner of Wal-Mart Property Co. Wal-Mart Stores East, LP is a Delaware Limited Partnership

with its principal place of business in Arkansas. WSE Management, LLC is the general partner,

and WSE Investment, LLC is the limited partner of Wal-Mart Stores East, LP. WSE Management,

LLC and WSE Investment, LLC are both Delaware Limited Liability Companies with their

principal place of business in Arkansas. The sole member of WSE Management, LLC and WSE

Investment, LLC is Wal-Mart Stores East, LLC. Wal-Mart Stores East, LLC is a limited liability

company organized under the laws of the State of Arkansas with its principal place of business in

Arkansas. Walmart Inc. is the sole owner of Wal-Mart Stores East, LLC. Walmart Inc. is a

Delaware Corporation with its principal place of business in Arkansas. Accordingly, for diversity

purposes, Wal-Mart is a citizen of Delaware or Arkansas.

         12.   There is and has been at all times relevant to this Notice of Removal complete

diversity of citizenship between Plaintiff and Defendant Wal-Mart [Johnson, discussed below].




NOTICE OF REMOVAL                                                                          PAGE 4
409320
    Case 3:20-cv-03316-C Document 1 Filed 11/04/20                  Page 5 of 12 PageID 5




         13.   Upon information and belief, it is facially apparent the amount in controversy

exceeds the jurisdictional requirement of $75,000, exclusive of interest and costs. Plaintiff alleges

he suffered serious and permanent injuries to his body generally. See Plaintiff’s First Amended

Petition p. 2. Plaintiff seeks damages for medical expenses past and future, physical pain past and

future, mental anguish past and future, physical impairment past and future, and disfigurement past

and future. Id. at pp. 4-5. Plaintiff has pled damages in excess of $1,000,000. Id. at p. 1. The sum

claimed by Plaintiff should control the evaluation of amount in controversy.

         14.   In addition, Defendant sent correspondence to Plaintiff’s counsel on October 15,

2020 in an effort to confirm the amount in controversy and requesting Plaintiff stipulate he is

seeking less than $75,000 in damages, exclusive of interest and costs. Plaintiff’s counsel advised

he was unable to stipulate; thus, based on all information currently known by or available to

Defendant, the pleadings and injuries establish that the amount in controversy exceeds $75,000

exclusive of interest and costs.

                        V.         IMPROPER/FRAUDULENT JOINDER

         15.   Plaintiff’s claims against Angela Johnson are disingenuous, improper and only used

as an attempt to defeat diversity jurisdiction in this Court. Plaintiff has no independent claim

against Johnson under Texas law and as such, the Court should disregard and dismiss Johnson as

an improperly joined defendant.

               A.      Standard of Review

         16.   Under the doctrine of improper joinder, the Court should ignore non-diverse

defendants, such as Johnson, if the removing defendant has demonstrated that there is no possibility

of recovery by plaintiff against an in-state defendant. The removing party bears the burden of

demonstrating improper joinder. Travis v. Irby, 326 F.3d 644, 649 (5th Cir. 2003). Improper

joinder can be established in two ways: (1) actual fraud in the pleading of jurisdictional facts, or


NOTICE OF REMOVAL                                                                             PAGE 5
409320
    Case 3:20-cv-03316-C Document 1 Filed 11/04/20                  Page 6 of 12 PageID 6




(2) inability of the plaintiff to establish a cause of action against the non-diverse party in state

court. Smallwood v. Ill. Cent. R. R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (citing Travis, 326 F.3d

at 646-47). Where the citizenship of the non-diverse party is not in dispute, the removing

defendant need only prove the latter. Under the latter method, the court determines whether the

plaintiff has “any possibility of recovery” against the in-state defendant whose joinder is

questioned. This possibility, however, must be reasonable, not merely theoretical. Travis, 326

F.3d at 648 (quoting Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F. 3d 305,

312 (5th Cir. 2002)) (emphasis in original) (quotations omitted).

         17.   A determination of improper joinder must be based on an analysis of the cause of

action alleged in the complaint at the time of removal. Cavallini v. State Farm Mut. Auto Ins. Co.,

44 F.3d 256, 264 (5th Cir. 1995). There are two methods a court can use in determining whether a

possibility of recovery is reasonable. Solis, et al v. Wal-Mart Stores East, LP, 2008 U.S. Dist.

LEXIS 92641 (S.D. Tex. Nov. 14, 2008) (citing Smith v. Petsmart Inc., No. 06-60497, 278 Fed.

Appx. 377, 379 (5th Cir. May 15, 2008). The court may conduct at Rule 12(b)(6)-type analysis,

looking initially at the allegations of the complaint to determine whether the complaint states a

claim under state law against the in-state defendant.” Smallwood, 385 F.3d at 573. In the

alternative, if the plaintiff has stated a claim, but “misstated or omitted discrete facts that would

determine the propriety of joinder…the district court may, in its discretion, pierce the pleadings

and conduct a summary inquiry.” Id. During this latter inquiry, the court may consider “summary

judgment-type evidence in the record, but must also take into account all unchallenged factual

allegations, including those alleged in the complaint, in the light most favorable to the plaintiff.”

Travis, 326 F.3d at 648-49.




NOTICE OF REMOVAL                                                                             PAGE 6
409320
    Case 3:20-cv-03316-C Document 1 Filed 11/04/20                  Page 7 of 12 PageID 7




               B.       No Viable Claim Against Johnson; thus Johnson is Fraudulently
                        Joined.

         18.   Plaintiff attempts to defeat diversity by asserting claims of negligence against Wal-

Mart’s employee, Angela Johnson, for her alleged actions as an employee within the course and

scope of her employment with Wal-Mart. See Plaintiff’s First Amended Petition, pp. 3. Plaintiff’s

efforts, however, are futile as Plaintiff has failed to establish a claim against Johnson with any

reasonable probability of recovery. There is no reasonable probability of recovery against Johnson

because:

               (a) Johnson was acting in the course and scope of her employment and did
               not owe Plaintiff an independent duty of care; and

               (b) the evidence shows Plaintiff mischaracterized the facts in his pleadings
               for the sole purpose of improperly joining Johnson.

         19.   Under Texas law, an owner or occupier of land – like Wal-Mart – generally has a

duty to use reasonable care to make and keep the premises under its control safe for business

invitees. Graham v. Olivo, 952 S.W.2d 523, 527 (Tex. 1997). A company, being a legal faction,

can only act through its agents. See Howard v. Burlington Ins. Co., 347 S.W.3d 783, 795 (Tex.

App.-Dallas 2011, no pet.). As such, an employee is not personally liable for the employee’s acts

or omissions that fall within the course and scope of employment. Leitch v. Hornsby, 935 S.W.2d

114, 117 (Tex. 1996).

         20.   In Texas, individual liability arises only when the officer or agent owes an

independent duty of reasonable care to the injured party apart from the employer’s duty of care.

Leitch v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996). The Supreme Court of Texas held the actions

of the individual defendants were actually only the actions of officers on behalf of their employer

and were therefore deemed to be acts of the employer. Id. The non-delegable duty was imposed

on, and belonged solely to, the employer and there were no viable claims against the individual



NOTICE OF REMOVAL                                                                             PAGE 7
409320
    Case 3:20-cv-03316-C Document 1 Filed 11/04/20                   Page 8 of 12 PageID 8




officer. Id. (emphasis added). While the Leitch holding was based on workplace safety, the

Supreme Court of Texas extended its holding to premises liability cases in Tri v. J.T.T., 162 S.W.3d

552, 562 (Tex. 2005). Therefore, based on Tri, there is no reasonable possibility that a plaintiff

can bring a claim under Texas law against a store employee for duties performed within the scope

of the employee’s duties.

         21.    In the instant matter, Plaintiff admits Johnson was acting within the course and scope

of her employment at the time of the incident.      Specifically, Plaintiff states the alleged acts of

negligence were committed by “Defendant Walmart, [and] it’s agents, servants and employees, who

(at all times) were acting in the course and scope of their employment.” See Plaintiff’s First

Amended Petition, p. 3 (emphasis added). By Plaintiff’s own accounts, Johnson was at all times

acting in the course and scope of her employment.

         22.   Johnson may not be held individually liable unless she breached an independent

duty of care owed to Plaintiff that is separate from the duty owed by Wal-Mart. Plaintiff’s attempt

to delineate the actions of Wal-Mart as “premises liability,” while naming Johnson’s acts

“negligence,” amounts to nothing more than a sham. For example, Plaintiff alleges Johnson acted

negligently by transporting the money at a time when “there was a heightened risk for theft or

robbery without security.” Id, at p. 4, sec. VI(C). Plaintiff asserts identical claims against Wal-

Mart “for the transportation of cash or receivables which were susceptible to theft or robbery.” Id.

at p. 2, sec. V. Plaintiff has not identified an individual and independent duty that Johnson owed

to Plaintiff other than that owed as an employee of Wal-Mart. Accordingly, the duty was solely

Wal-Mart’s, and any breaches by an employee, such as Johnson, only constitutes a breach by Wal-

Mart acting through its agents. Thus, there is no reasonable basis for the Court to predict Plaintiff

might be able to recover independently against Johnson under Texas law.




NOTICE OF REMOVAL                                                                              PAGE 8
409320
    Case 3:20-cv-03316-C Document 1 Filed 11/04/20                     Page 9 of 12 PageID 9




         23.    Finally, the evidence shows Plaintiff’s pleadings mischaracterize the facts for the sole

purpose of improperly joining Johnson. Plaintiff’s First Amended Petition states that during the store

robbery,

                Defendant JOHNSON (an employee of Defendant WALMART) was engaged
                in a “tug of war”, attempting to keep the money trays in her possession,
                causing the wagon to thrust out of control, thereby striking Plaintiff and
                knocking him to the ground.

                Plaintiff’s First Amended Petition, p. 2, sec. IV.

         24.    In direct contrast to his pleadings, Plaintiff penned a letter shortly after the incident

to the Wal-Mart store manager, wherein Plaintiff recounts the incident as follows:




         See attached correspondence from Doug Davis to Mr. Jeff Hawkinson, Store Mgr., dated

Feb. 5, 2019, Attachment 1.

         25.    In his correspondence, Plaintiff states he was knocked down by one of the criminals

fleeing the store – not by Ms. Johnson. Id. Moreover, Plaintiff describes the location of the

money cart as being “30 to 40 feet away” from where Plaintiff and his wife were standing when

he was knocked to the ground. Id. Based on Plaintiff’s own narrative of the incident facts, and

their sharp contrast to Plaintiff’s pleadings, there is no reasonable basis for the Court to predict

Plaintiff might be able to recover independently against Johnson under Texas law. As such, this

Court should dismiss Johnson as a party to this lawsuit, disregard Johnson’s citizenship in

determining diversity, and retain jurisdiction in this matter based on the diversity of Plaintiff and

Wal-Mart.




NOTICE OF REMOVAL                                                                                 PAGE 9
409320
  Case 3:20-cv-03316-C Document 1 Filed 11/04/20                       Page 10 of 12 PageID 10




                      V.     THIS NOTICE IS PROCEDURALLY CORRECT

          26.    This action may be removed to this Court pursuant to 28 U.S.C. § 1441(b), because

Defendant Wal-Mart is not a citizen of Texas, the state in which the action was brought. This

action is removable to this Court and venue is proper because this United States District Court and

Division embraces the place where the State Court Action was pending. 28 U.S.C. §§ 124(a)(1),

1441(a).

          27.    Wal-Mart has attached to this Notice of Removal the documents required by 28

U.S.C. § 1446(a) and Local Rule 81.1 as follows:

                 A:        Index of all documents filed in the State Court Action.

                 B:        Docket Sheet in the State Court Action.

                 C:        Copies of all process, pleadings and orders filed in State Court.

                 D:        Signed Certificate of Interested Persons.

          28.    Wal-Mart is filing with the Notice of Removal a completed Civil Cover Sheet, a

Supplemental Civil Cover Sheet, and separate Disclosure Statement and Certificate of Interested

Persons.

          29.    Wal-Mart retains the right to supplement the jurisdictional allegations by affidavit,

declaration, or otherwise should Plaintiff challenge the allegations in a motion to remand or other

filing.

          30.    In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal will be given to all parties and to the Clerk of the 95th Judicial District Court of Dallas

County, Texas.

          31.    Plaintiff has demanded a jury trial in the State Court Action. Wal-Mart has

demanded a jury trial in the State Court Action.

          32.    Trial has not commenced in the 95th Judicial District Court of Dallas County.



NOTICE OF REMOVAL                                                                              PAGE 10
409320
  Case 3:20-cv-03316-C Document 1 Filed 11/04/20                    Page 11 of 12 PageID 11




                                      V.      CONCLUSION

         33.   Since diversity jurisdiction exists over Plaintiff’s claim as set forth in Plaintiff’s

Original Petition, Defendant desires and is entitled to remove the lawsuit filed in the 95th Judicial

District Court of Dallas County, Texas to the United States District Court for the Northern District

of Texas, Dallas Division.

         WHEREFORE, PREMISES CONSIDERED, Defendants Wal-Mart Stores, Inc. and

Wal-Mart Stores Texas, LLC, pursuant to and in conformance with the statutory requirements,

remove this action from the 95th Judicial District Court of Dallas County, Texas, to this Court.

Defendants further pray the Court dismiss Plaintiff’s claims against Defendant Angela Johnson.

                                                 Respectfully submitted,


                                                 By:    /s/ Bevan Rhine
                                                         BEVAN RHINE
                                                         Texas Bar No. 24036265
                                                         brhine@cobbmartinez.com

                                                 COBB MARTINEZ WOODWARD PLLC
                                                 1700 Pacific Ave., Suite 3100
                                                 Dallas, TX 75201
                                                 214.220.5208 (direct)
                                                 214.220.5258 (direct fax)

                                                 ATTORNEYS FOR DEFENDANTS

                                 CERTIFICATE OF SERVICE

        I certify a true and correct copy of this document has been forwarded to counsel for Plaintiff
either by e-service, telefax, and/or electronic mail on this 4th day of November, 2020:

         Philip G. Bernal
         Janicek Law Firm, PC
         1100 NE Loop 410, Suite 600
         San Antonio, TX 78209
         210.490.7402 / fax 210.490.8372
         phil@janiceklaw.com
                                                    /s/ Bevan Rhine
                                                 BEVAN RHINE


NOTICE OF REMOVAL                                                                             PAGE 11
409320
Case 3:20-cv-03316-C Document 1 Filed 11/04/20   Page 12 of 12 PageID 12




                  ATTACHMENT 1
